DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2005/0277491 (Nolan).
Regarding claims 1 and 7, Figure 1 of Nolan shows a training belt 10 having a belt 20 that corresponds to the recited flat multilayer mat.  Figure 2 of Nolan shows that belt 20 has at least a top layer and a bottom layer.  Pockets 100 correspond to the recited sleeves that penetrate the mat in a crosswise direction.  Weights 30 correspond to the recited diverting inserts that are positioned within sleeves 40.  Figure 2 of Nolan best shows inserts 30 deforming mat 20 in an upward direction.  Although the Nolan belt is not a mat, per se, such a limitation relates to intended use.  Applicant is reminded that prior art meeting the structural limitations of the claims and that is inherently capable of performing the intended use fully meets the claims under 35 USC 102.
Regarding claims 4 and 5, the bottom layer of belt 20 is considered to be inherently capable of engaging or gripping a ground surface due to frictional contact with the ground and thereby stabilizing the belt.
Regarding claim 8, pockets 100 are considered to extend across the entire length of the belt in a crosswise direction.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan as applied above.
Alternatively, to the extent that Figure 1 of Nolan shows pocket 100 to have a closed bottom, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include an opening on both top and bottom ends in order to allow a player to insert the weight from either end as a matter of convenience.  The conclusion of obviousness may be made from “common knowledge and common sense” of the person of ordinary skill in the art.  See In re Bozek, 163 USPQ 545.
Allowable Subject Matter
Claims 2, 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.  The claims comprise an inner layer in addition to the top and bottom layers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711